IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


EX. REL. ANTONIO BUNDY,                  : No. 128 EM 2016
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
THE COMMONWEALTH COURT OF                :
PENNSYLVANIA,                            :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the “Action in Mandamus” is DENIED.